DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2021 was filed after the mailing date of the Quayle Action on 24 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

NOTE:  The Examiner is providing a PTO-892 form with references from Applicant's PTO-1449 listed above because a few of the references have the wrong inventor name listed.

Drawings
The drawings were received on 23 February 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
   Claims 1-16 are allowable over the prior art of record because the prior art of record fails to teach and or make obvious the following:
   Claims 1-10 and 16:  Providing a microtome, comprising a channel arranged laterally on the side of the cutting edge facing away from the sample holder and configured to move toward and/or away from the cutting edge at least via a back and forth movement, wherein the channel is open toward the cutting edge as an open channel end and is configured to be filled with the liquid and/or a further liquid in combination with all of the remaining limitations of the claim.
   Claims 11 -15:  Providing a method for producing thin sections from a sample, comprising: providing a microtome, moving a channel to a liquid volume and to a cutting edge, receiving the thin section on the liquid surface on the liquid volume, and transporting the thin section on the liquid surface into the channel in combination with all of the remaining limitations of the claim.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856